torn 01 ,07,03, tH&Bfto-ft


Lexter Kossie#700661
,William McConnell Unit
 3001 South Emily Drive
rBeeville,      Texas 78102


April 26,       2015

                                                              COURT OFCRIMINAL APPEALS
Texas Court of Criminal Appeals                                     APR 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR HOs.          10,978-01       thru   10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.               In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket      sheet    of    all    the writs mentioned   above with a   list of
 all of the claims presented in each of those application. With
 out   a    list of all       of    the claims   I cannot show that the claims
 I intend to raise have not been raised before in those prior
 applications.
              Thank you for any consideration given in this matter.


                                                          Sincerely,




  cc:File                                                 Lextsif Kennon Kossie